 

 

AGREEMENT OF ASSIGNMENT, ASSUMPTION AND RELEASE

 

 

THIS AGREEMENT is effective as of June 12, 2015, by and among:

 

San Lotus Holding Inc., a Nevada corporation (the "Assuming Party");

 

Mao Ren International Inc. (the "Debtor"); and

 

The creditors (each the "Creditor", and collectively the "Creditors") listed on
Exhibit A hereto.

 

WHEREAS, the Debtor is indebted to Creditors in total amount of Nine Hundred
Thirteen Million Four Hundred One Thousand Eight Hundred Twenty Three New Taiwan
Dollars (TWD $913,401,823), identified as following (referred to as the
"Liabilities"):

 

CREDITOR

 

AMOUNT OWED BY DEBTOR

(TWD)

Mao Ren LAF Inc.

 

$331,016,820

MR Apportion Inc.

 

$104,127,808

Maoren Investment Inc.

 

$478,257,195

Total

 

$913,401,823

 

WHEREAS, the Debtor wishes to assign and delegate its obligations under these
Liabilities to the Assuming Party and the Assuming Party wishes to assume the
obligations under the Liabilities.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter provided and
other valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree:

 

1.       Assignment of the Liabilitie The Debtor assigns its rights and
delegates the performance of all of its duties, liabilities and obligations
under the Liabilities to the Assuming Party.

2.       Assumption of the Liabilities. The Assuming Party assumes and agrees
with the Debtor and the Creditors to fully and faithfully discharge and perform
all duties, liabilities and obligations of the Debtor under the Liabilities.

3.       Approval of Assignment and Assumption. The Creditor (a) approves,
consents to, and accepts the assignment and delegation by the Debtor and to the
Assuming Party for the payment and the performance of the Liabilities; and (b)
forever release and discharge the Debtor from the Liabilities.

 

IN WITNESS WHEREOF, the parties hereto have set their hands.

 

San Lotus Holding Inc.

 

Mao Ren LAF Inc

 

By:/s/ Chen, Li Hsing

 

 

By:/s/ Chiu, Pao-Chi

Chen, Li Hsing

 

Chiu, Pao-Chi

Chairman of the Board

 

Director

 

 

 

Mao Ren International Inc.

 

MR Apportion Inc

 

By:/s/ Chen, Kuan-Yu

 

 

By:/s/ Chiu, Pao-Chi

Chen, Kuan-Yu

 

Chiu, Pao-Chi

President

 

Director

 

 

 

 

 

Maoren Investment Inc

 

 

 

By:/s/ Chen, Kuan-Yu

 

 

Chen, Kuan-Yu

 

 

Director

 